
	

114 S2120 IS: Veterans Justice Outreach Act of 2015
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2120
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mrs. Shaheen (for herself, Mr. Blumenthal, Mr. Durbin, Mr. Franken, Mr. Schumer, Mr. Sanders, Ms. Klobuchar, Mr. Whitehouse, Mr. Bennet, Ms. Baldwin, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to carry out a
			 program to support veterans in contact with the criminal justice system by
			 discouraging unnecessary criminalization of mental illness and other
			 nonviolent crimes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Justice Outreach Act of 2015. 2.Department of Veterans Affairs program of coordinated outreach for justice-involved veterans at risk of homelessness (a)Program required (1)In generalSubchapter III of chapter 20 of title 38, United States Code, is amended—
 (A)by redesignating sections 2022 and 2023 as sections 2023 and 2024, respectively; and (B)by inserting after section 2021A the following new section 2022:
						
							2022.Coordination of outreach for justice-involved veterans at risk of homelessness
 (a)Program requiredThe Secretary shall carry out a program to support veterans in contact with the criminal justice system by discouraging unnecessary criminalization of mental illness and other nonviolent crimes.
 (b)PartnershipThe Secretary shall carry out the program required by subsection (a) in partnership with local law enforcement, judicial, and community-based treatment and legal assistance organizations.
 (c)Authorized activitiesIn carrying out the program required by subsection (a), the Secretary may conduct the following: (1)Training for police, prosecutors, courts, public defenders, and other community-based support organizations on matters relating to psychological trauma associated with military service and mental health and substance abuse services available from the Department.
 (2)Support for courts and their officers, including physical presence in the courtroom setting, by facilitating mental health assessments, treatment planning, referrals to Department services, or such other services as may be requested by the courts.
 (3)Such other outreach and assistance as the Secretary considers appropriate for the provision of support described in subsection (a).
 (d)Justice outreach coordinators(1)In order to effectively assist veterans in contact with the criminal justice system, the Secretary shall establish coordinators to provide outreach under the program required by subsection (a).
 (2)The Secretary shall ensure that each coordinator established under paragraph (1) is knowledgeable about psychological and psychiatric evaluation in relation to justice-based forensic matters, such as—
 (A)psychiatric diagnosis; (B)developmental disabilities;
 (C)medical issues, such as traumatic brain injury; (D)competency and sanity;
 (E)neglect and abuse; (F)parental rights; and
 (G)life threatening issues, such as suicidality and homicidally. (e)Veteran in contact with the criminal justice system definedIn this section, the term veteran in contact with the criminal justice system includes the following:
 (1)A veteran in contact with local law enforcement who can be appropriately diverted from arrest to mental health treatment.
 (2)A veteran in local jail either pretrial or serving a sentence. (3)A veteran in adjudication or monitoring by a court..
 (2)Conforming amendmentSection 2023(f) of such title, as redesignated by paragraph (1)(A), is amended in paragraphs (2)(C) and (3)(C) by striking section 2023 both places it appears and inserting section 2024.
 (3)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the items relating to sections 2022 and 2023 and inserting the following new items:
					2022. Coordination of outreach for justice-involved veterans at risk of homelessness.2023. Coordination of outreach services for veterans at risk of homelessness.2024. Referral and counseling services: veterans at risk of homelessness who are transitioning from
			 certain institutions..
				(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the program carried out under section 2022(a) of such title, as added by subsection (a)(1).
 (2)ContentsThe report submitted under paragraph (1) shall include an assessment of the following: (A)The number of coordinators established under section 2022(d)(1) of such title, as added by subsection (a)(1).
 (B)The training of such coordinators. (C)The capabilities of such coordinators.
 (D)The capacity of the program carried out under section 2022(a) of such title, as so added, to meet the demand of veterans and courts for services under the program.
					
